SOMERVILLE, J.
The rule is everywhere -settled, that where a decree is rendered by a court of equity, dismissing a bill for want of jurisdiction, or because the complainant has a plain and adequate remedy at law, or because of any mere defect in the pleadings, or, we may say generally, on any other ground not involving the merits of the cause, such dismissal is usually stated to be “without prejudice,” and is not held to be a final and conclusive adjudication of the matters in litigation, *465so as to come within the doctrine of res adgudicata. — Freeman on Judg. § 270; McCall v. Jones,at present term, ante, p. 368.
And the rule is equally as well established, that, where a decree has been rendered, dismissing a bill on the merits of a case, it is “final and conclusive, not only as to all facts or issues actually decided, but upon all points which were necessarily involved in the matter adjudicated.”—McDonald v. Mobile Life Ins. Co., 65 Ala. 358; 1 Greenl. Ev. § 528; Wells’ Fes Adjudicata, § 217.
There can be, and is no difference, in the proper application of this principle, between a judgment at law and a decree in chancery. The theory upon which the doctrine of res adjudi-cata rests is, that public policy, as well as natural justice, favors the putting of an end to litigation. It is a wrong to the State, as well as to the litigant, that one should be twice harassed for the same cause of action. ITence the rule obtains, that where an issue has been settled by an adjudication on the merits, in a court of equity, the same issue, whether of law or fact, can not be again re-litigated in a court of law; and e converso, where it has been tried at law, it can not be tried again in a court of equity; provided the court, in each case, have jurisdiction of the subject-matter and of the parties litigant.—Freeman on Judg. § 248; Wilkins v. Judge, 14 Ala. 135.
It was accordingly decided, in Smith v. Kernochen, 7 How. (U. S.) 198 (s. c., 17 Curtis, 90), that, if the validity of a mortgage be tried and adjudicated in a suit in chancery, the decree binds parties and privies in an action of ejectment founded on the same mortgage. And in Wilkins v. Judge, 14 Ala. 135, supra, this court held that, where the question of fraud vel non, in a contract for the sale of slaves, was decided adversely to the vendor in a court of law, having competent jurisdiction, the same issue could not be re-litigated by him in a court of equity.
Hnder the modern rules of chancery practice, it is not left in doubt as to what constitutes a dismissal on the merits. Our 31st Fule of Chancery Practice (Code, 1876, p. 166), which adopts the prevailing English rule, reads as follows: “ If the complainant, after the cause is set down to be heard, cause the bill to be dismissed, on his own application,, or if the causéis called on to be heard in court, and complainant makes default, and by reason thereof the bill is dismissed; then, and in such case, such dismissal, unless the court otherwise orders, is equivalent to a dismissal on the merits, and may be pleaded in bar to another suit for the same matter.” This rule, it will be noticed, is embodied in substantially the same language as that used in Daniell’s Chancery Pleading and Practice. — -1 Dan. Ch. PI. & Prac. (5th ed.) p. 659.
The present action is one of ejectment by a mortgagee against *466the mortgagor. The only evidence of title relied on by the plaintiff in ejectment is the mortgage itself, which shows that the mortgagor has made default.
The defendant seeks to defend by assailing the validity of the mortgage on two grounds: (1.) That the consideration of the mortgage was an agreement to suppress a criminal prosecution against one Hubbard, for whose debt the mortgage was given as security. (2.) That its execution was obtained by duress jper minas, practiced by the mortgagee and others upon the mortgage debtor, and through him on the mortgagor.
The mortgage had been previously assailed, by a bill in equity, filed by the mortgagor, identically upon the frst of the above grounds. There was no question about the equity of this bill, or the jurisdiction of the court. The cause was tried on its merits, and was dismissed, only because of the fact that the proof failed to sustain the allegations of the bill. The bill was not dismissed for want of equity, erroneously assumed by appellant’s counsel; and in this particular the cases cited by him present a total lack of analogy to the one here under consideration.
Under the principles which we have above discussed, it is clear that the decree of dismissal was admissible in the ejectment suit, as evidence ofi the fact that the first issue, as to the illegal consideration of the mortgage, had been already determined. There was no error in the court’s ruling, that it was final and conclusive as to this particular issue, being res adjudi-catek
There was no error in excluding the evidence as to Hubbard’s alleged resignation, as cashier of the bank. It is not shown that there was any manifest connection between the principal issue in controversy and this collateral fact introduced to sustain it. The defendant proposed to prove, that she had been induced to execute the mortgage by reason of duress exerted through threats of prosecuting Hubbard criminally on the part of Moog, the mortgagee, and the bank officers. It is not shown, or intimated, that there was any connection whatever between these threats and Hubbard’s resignation, or that he was induced to resign because of the threatened prosecution. The proposed ■evidence was clearly irrelevant.—Brewer v. Watson, 65 Ala. 88, 90; 1 Greenl. Ev. § 52; 1 Best Ev. §§ 90, 251-2.
The action being one of ejectment by a mortgagee against a mortgagor, after the law-day of the mortgage, it could be maintained without previous demand by the plaintiff, or notice to quit being first given to the defendant. This is the English rule, and seems to be the prevailing doctrine in this country, outside of the State of New York.—1 Jones’ Mortg. § 719; Allen v. Ranson, 44 Mo. 263; Carroll v. Ballance, 26 Ill. 9; *467Doe v. Giles, 5 Bing. 88; Doe v. Olley, 12 Ad. & Ell. 481; Pierce v. Brown, 24 Vt. 165; 3 Wait’s Act. & Def. p. 51; Tyler on Eject. 50-51.
We discover'no error in the record, and the judgment of the Circuit Court is affirmed.